DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 03/14/2022 the Amendment has been received on 05/31/2022.
            Claims 1, 3 and 15 have been amended.
            Claims 23 and 24 have been newly added.
            Claims 1-10, 12, 13, 15, 17 and 19-24 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 6-9, filed on 05/31/2022, with respect to claims 1-10, 12, 13, 15, 17 and 19-24 have been fully considered and are persuasive. The appropriate claims have been amended to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections have been withdrawn. 
            Claims 9-13 and 22 are remaining allowable as it has been indicated in the previous Office action.
 Allowable Subject Matter

4.          Claims 1-10, 12, 13, 15, 17 and 19-24 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Karl et al. (DE 10 2013 218 285 A1) in view of Andrews et al. (US Patent 7,174,001 B2), teach a mobile X-ray system; wherein       Karl et al. teach a mobile X-ray system (10), comprising (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32): 

    PNG
    media_image1.png
    493
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    366
    384
    media_image2.png
    Greyscale

a base unit (19) comprising one or more wheels configured to support and transport the mobile X-ray system (see Fig. 1); a moveable arm (13) comprising an X-ray source (11) arranged at a first end and an X-ray detector (12) arranged at a second end (see Fig. 1); and a fluid-circulating cooling arrangement (14 and 15) having a pump arranged within a housing shared with the X-ray source (11) at the first end of the movable arm (see below translated text on page 3, lines 32-38),

    PNG
    media_image3.png
    130
    787
    media_image3.png
    Greyscale
 
wherein the fluid-circulated cooling arrangement includes passages for circulating a fluid therethrough (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32).
         Andrews et al. discloses a system/method for integrated a fluid pump (200/500) for use in an X-ray tube/source (10/12) which explicitly teaches variety of arrangements wherein the fluid pump (200/500) circulates a fluid such a dielectric oil (13) through the passages and into an interior volume of the X-ray source (10/12) (see abstract; Figs. 1-5; column 5, line 30 - column 11, line 50)

    PNG
    media_image4.png
    657
    519
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    491
    643
    media_image5.png
    Greyscale

providing user with the capabilities to effectively cool the X-ray source with the controllable cooling rate (see column 2, line 60 – column 4, line 21).
          Karl et al. and Andrews et al. disclose similar apparatuses for cooling the X-ray source but fail to explicitly teach or make obvious that the movable arm comprises a clearance; wherein the clearance does not extend to the first end of the movable arm as claimed in combination with all of the remaining limitations of the claim. 
          With respect to claim 9, the most relevant prior art, Dehler et al. (US PAP 2008/0304625 A1; see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) in view of Andrews et al. (US Patent 7,174,001 (B2); see column 2, line 60 – column 4, line 21) and Weston (US PAP 2004/0196959 A1; see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach an X-ray device, comprising: a cooling arrangement comprising a pump fluidly coupled to a pump outlet passage and a pump inlet passage, a fan, and a plurality of radiator coils, an X-ray source arranged within a housing configured to house an entirety of the X-ray source and the cooling arrangement only at one end of a moveable C-arm, wherein an interface is arranged directly between the cooling arrangement and the X-ray source through which the pump circulates a liquid coolant into an interior volume of an X-ray tube of the X-ray source but fail to explicitly teach or make obvious that the pump outlet passage is arranged between the plurality of radiator coils and the fan as claimed in combination with all of the remaining limitations of the base claim.
             With respect to claim 15, Dehler et al. (US PAP 2008/0304625 A1) in view of Weston (US PAP 2004/0196959 A1) and Andrews et al. (US Patent 7,174,001 B2), teach a mobile X-ray imaging system; wherein Dehler et al. teach a mobile X-ray system (10), comprising (see abstract: Figs. 1 and 2a-2c; paragraphs 0012-0019 and 0024-0035): 

    PNG
    media_image6.png
    398
    422
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    159
    375
    media_image7.png
    Greyscale


a base unit (4) comprising one or more wheels (10 and 11) configured to support and transport the mobile X-ray system (see Fig. 1); a moveable C-arm arm (60) comprising an X-ray source (80/81) arranged at a first end and an X-ray detector (70) arranged at a second end (see Figs. 1 and 2b and 2c); wherein the C-arm comprises an interior clearance separating an inner circumferential wall and outer circumferential wall; opening arranged in the inner circumferential wall,  and a cooling arrangement (see paragraph 0028) arranged within a housing (82) associated with the X-ray source (80/81) in order to remove heat from the X-ray source (80/81), wherein passages of the cooling arrangement do not extend outside the housing (82); wherein the housing (82) is arranged only at the first end, and wherein all components of the cooling arrangement and the X-ray source (80/81) are contained within the housing (82) (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035). Dehler et al. teaches one or more coolers for cooling the insulating oil comprising a heat exchanger (see paragraphs 0035).
        Weston disclose a mobile X-ray system (10) (paragraph 0017) which explicitly teaches (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14): 

    PNG
    media_image8.png
    439
    356
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    269
    437
    media_image9.png
    Greyscale

 
    PNG
    media_image10.png
    443
    534
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    319
    380
    media_image11.png
    Greyscale

a moveable arm (18) comprising an X-ray source (14) arranged at a first end (see Fig. 1), a housing as a protecting covering (22) is mounted over the X-ray tube (14) and a fluid-circulating cooling arrangement (26) arranged with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), wherein the cooling arrangement comprises a pump, a fan, a serpentine passage, a pump outlet passage, and a pump inlet passage, and wherein each of the pump, the fan, the radiator coils, the pump outlet passage, and the pump inlet passage are arranged within the housing/protective covering (22) at the first end. This arrangement provides user with the capabilities to cool the X-ray tube (14) during operation with a controllable cooling rate (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14).
          Andrews et al. discloses a system for integrated a fluid pump (200/500) for use in an X-ray tube/source (10/12) which explicitly teaches variety of arrangements wherein the fluid pump 

    PNG
    media_image4.png
    657
    519
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    491
    643
    media_image5.png
    Greyscale
(200/500) circulates a fluid such a dielectric oil (13) through the passages and into an interior volume of the X-ray source (10/12) (see abstract; Figs. 1-5; column 5, line 30 - column 11, line 50) providing user with the capabilities to effectively cool the X-ray source with the controllable cooling rate (see column 2, line 60 – column 4, line 21).
          Dehler et al., Weston, and Andrews et al. disclose similar apparatuses for the mobile X-ray systems comprising the cooling arrangements in C-arms for cooling X-ray tube during operation but fail to explicitly teach or make obvious that the opening does not extend to the first and of the C-arm as claimed in combination with all the remaining limitations of the claim.  
            Claims 2-8, 10, 12, 13, 17 and 19-24 are allowable by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Power (US PAP 2005/0117706 A1; see abstract; Figs. 1-4; paragraphs 0018-0025); Martinez Ferreira et al. (US Patent 10,820,871 B1; abstract; Figs. 1-16; column 4, lines 42-52) and Fehre et al. (US PAP 2015/0319831 A1; see abstract; Figs. 1 and 4; paragraphs 0025-0030) teach cooling for C-arm X-ray imaging systems.
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   June 27, 2022